Citation Nr: 1741499	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-13 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a 40 percent disability rating from June 22, 2007 to January 15, 2009, and to a 100 percent disability rating from January 16, 2009, forward, for thrombophlebitis with varicose veins, right leg, currently rated as 20 percent disabling from June 22, 2007 to August 30, 2009, and as 40 percent disabling from August 31, 2009 to January 31, 2013.

2.  Entitlement to an initial 30 percent disability rating from November 25, 2007 to January 31, 2013, for right knee strain, currently rated as 10 percent disabling from November 25, 2007 to January 31, 2013.

3.  Entitlement to an initial 60 percent disability rating for intervertebral disc syndrome (IVDS), currently rated as 20 percent disabling from January 19, 2011, to February 17, 2011, and as 40 percent disabling from February 18, 2011 to January 31, 2013. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from January 16, 2009 through April 30, 2011.

REPRESENTATION

Veteran represented by:	Lawrence D. Levin, Attorney

WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 22, 1967 to October 7, 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  A September 2007 rating decision denied entitlement to a disability rating in excess of 10 percent for thrombophlebitis with varicose veins, right leg.  During the pendency of the appeal, this rating was increased to 20 percent from June 22, 2007 to August 30, 2009, to 40 percent from August 31, 2009 through January 31, 2013; and to 100 percent from February 1, 2013 forward.

An August 2008 rating decision granted entitlement to service connection for right knee strain and assigned an initial noncompensable disability rating, effective from November 25, 2007.  During the pendency of the appeal, this rating was increased to 30 percent from February 31, 2013, forward.

A January 2010 rating decision denied entitlement to a TDIU.  During the pendency of the appeal, the Veteran was awarded a TDIU from May 1, 2011, to January 31, 2013.

A July 2011 rating decision granted service connection for lumbosacral strain, and assigned an initial 20 percent rating effective January 19, 2011.  During the pendency of the appeal, this rating was increased to 40 percent disabling from February 18, 2011 to January 31, 2013, and as 60 percent disabling from February 1, 2013, forward. 

In February 2017, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

At the February 2017 hearing and in a letter dated in March 2017, the Veteran's attorney set forth the specific ratings that would satisfy the Veteran's appeal in full.  Thus, the issues are characterized as on the title page of this decision.
 

FINDINGS OF FACT

1.  From June 22, 2007 to January 15, 2009, the Veteran's right leg thrombophlebitis was manifested by persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema; and not manifested by stasis pigmentation or eczema, with or without intermittent ulceration.

2.  From January 16, 2009, forward, the Veteran's right leg thrombophlebitis was manifested by massive-board like edema with constant pain at rest.

3.  From November 25, 2007 to January 31, 2013, the Veteran's right knee strain was manifested by flexion limited to 20 degrees with pain and flare-ups. 

4.  From January 19, 2011, to January 31, 2013, the Veteran's intervertebral disc syndrome was manifested by incapacitating episodes having a total duration of six weeks during the past twelve months.

5.  The issue of entitlement to a TDIU from January 16, 2009 through April 30, 2011 is moot.  


CONCLUSIONS OF LAW

1.  From June 22, 2007 to January 15, 2009, the criteria for a disability rating higher than 20 percent for thrombophlebitis with varicose veins, right leg, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7121 (2016).

2.  From January 16, 2009, forward, the criteria for a disability rating of 100 percent for thrombophlebitis with varicose veins, right leg, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7121 (2016).

3.  From November 25, 2007 to January 31, 2013, the criteria for a disability rating of 30 percent for service-connected right knee strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).

4.  From January 19, 2011, to January 31, 2013, the criteria for a disability rating of 60 percent for service-connected IVDS have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.2, 4.3, 4.7, 4.40, 4.71a, Diagnostic Code 5243 (2016).

5.  The claim of entitlement to a TDIU from January 16, 2009 through April 30, 2011, is moot.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

I.  Increased Ratings 

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.  

The Schedule assigns Diagnostic Codes to individual disabilities.  Diagnostic Codes provide rating criteria specific to a particular disability.  If two Diagnostic Codes are applicable to the same disability, the Diagnostic Code that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different Diagnostic Codes-a practice known as pyramiding-is prohibited.  Id.; see 38 C.F.R. § 4.14.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, it must be considered whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2015).  These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Moreover, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (2016).  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

With regard to the Veteran's right knee strain, the Board notes that recently, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Specifically the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

However, for the appeal period before the Board prior to February 1, 2013, retroactive range of motion testing cannot be performed.  Consequently, because it is either no longer possible to determine the Veteran's range of motion in the manner now required by Correia prior to February 1, 2013, a remand would not be productive.  In fact, an examiner's assessment of the range of motion findings required by that case would, at this point, amount to pure speculation on the part of any examiner.  The Board points out that the Court in Correia stated "its decision today will be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted."  Id. at *8 n.7.  In this case, those tests can simply not be conducted with respect to the period prior to February 1, 2013.  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2015).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A.  Thrombophlebitis with varicose veins, right leg

The Veteran's thrombophlebitis has been rated under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7212, which pertains to post-phlebitic syndrome of any etiology.  Under the General Formula for Diseases of the Heart, DC 7121 provides a noncompensable rating for asymptomatic, palpable, or visible varicose veins; a 10 percent rating is warranted for intermittent edema of extremity, or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery; a 20 percent rating is warranted for varicose veins manifested by persistent edema, incompletely-relieved by elevation of the extremity, with or without beginning stasis or eczema; a 40 percent rating requires persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating warrants persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating requires massive board-like edema with constant pain at rest.  

The Veteran's thrombophlebitis of the right leg has been rated as 20 percent disabling from June 22, 2007; 40 percent disabling from August 31, 2009; and 100 percent disabling from February 1, 2013.  See September 2013 Rating Decision Codesheet.  The Veteran's attorney has stated that the assignment of a 40 percent rating from June 22, 2007, to January 15, 2009, and a 100 percent rating from January 15, 2009, forward, would satisfy the Veteran's appeal of this claim in full.

(i)  From June 22, 2007 to January 15, 2009

The Veteran asserts that he is entitled to a disability rating of 40 percent for his service-connected right leg thrombophlebitis from June 22, 2007 through January 15, 2009.  See March 2017 Correspondence.  For the following reasons, the Board finds that the criteria for a disability rating in excess of 20 percent for thrombophlebitis prior to January 16, 2009 are not more nearly approximated.

The Veteran underwent a July 2007 VA examination to address the severity of his thrombophlebitis.  Upon physical examination, the examiner noted the Veteran's right lower limb was swollen, with the right upper leg measuring two inches greater in circumference than the left, and the right lower leg measuring one half inch greater than the left.  The examiner also noted a possible subtle peroneus muscular edema.  No stasis pigmentation, eczema, or ulceration were noted.  The examiner stated in this regard that the Veteran had been "spared venous ulceration and stasis dermatitis problems."  Prolonged standing, which was defined as being more than three hours, would cause the Veteran to have pain of the right lower limb.  Ordinary walking was not impaired by chronic venous insufficiency, according to the examiner. 

A November 2007 letter from the Veteran's private physician, Dr. Mandarino, states the Veteran was being treated for his right leg venous disease, which was characterized as being quite symptomatic and disabling.  Neither this letter nor treatment records prior to 2009 indicate that the Veteran had stasis pigmentation, eczema, or ulceration of the left leg during this time period.   

In sum, prior to January 16, 2009, the Veteran's right leg disability was manifested by edema, but there is no evidence, medical or otherwise, of stasis pigmentation or eczema, as required for a 40 percent rating under DC 7121.  To the contrary, the July 2007 VA examiner stated that the Veteran had been "spared venous ulceration and stasis dermatitis problems."  Accordingly, the criteria for a disability rating in excess of 20 percent for thrombophlebitis with varicose veins, right leg, have not been met prior to January 16, 2009.

(ii)  From January 16, 2009, forward

The Veteran seeks a 100 percent disability rating for his service-connected right leg thrombophlebitis from January 16, 2009, forward.  See March 2017 Correspondence.  For the following reasons and bases, the Board finds that a disability rating of 100 percent is warranted from January 16, 2009.  

In support of his claim, the Veteran submitted a January 2009 letter from Dr. Mandarino.  The January 2009 letter, in pertinent part, detailed the Veteran's ongoing symptomatology related to his right leg thrombophlebitis with varicose veins.  Dr. Mandarino stated the Veteran's thrombophlebitis was manifested by massive board-like edema with constant pain at rest.  

In an August 2009 VA examination report, the examiner noted that the Veteran's right leg is larger than the left, measuring two inches larger above the knee.  Additionally, the Veteran had varicosities and hyperpigmented veins over the medial leg above the knee and immediately below the knee, mid-calf and over the medial ankle, over the anterior mid-tibial and immediately distal to this patella.  Several areas were noted to be warm to the touch and tender, and an edema was noted.  The examiner stated the Veteran's current symptoms included pain, numbness and tingling, as well as "[the Veteran being] plagued with edema," with no relief.  See August 2009 VA Examination Report.  

An August 2009 letter from the Veteran's wife stated the Veteran experiences very painful clots, and many times is unable to get out of bed or walk due to the severity of the pain.

A February 2011 letter from Dr. Mandarino reiterated the ongoing severity of the Veteran's thrombophlebitis, noting he continued to suffer from massive board-like edema with constant pain at rest.  

A February 2013 VA Disability Benefits Questionnaire (DBQ) filled out by Dr. Mandarino again reflects a finding that the Veteran's thrombophlebitis was manifested by massive board-like edema with constant pain at rest.  It was on the basis of this report that the RO assigned a 100 percent rating.  However, Dr. Mandarino's finding of massive board-like edema is shown as early as the January 2009 letter discussed above. 

At the February 2017 Board hearing, the Veteran testified that his thrombophlebitis would result in monthly flare ups.  See February 2017 Hearing Transcript.  He further testified that the flare ups were severe, resulting in his inability to straighten his leg, and he would feel the effects of the flare ups for several days.  Id.  The Veteran also stated he has experienced constant pain in his right leg since 2009.  Id.

After a review of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 100 percent rating is warranted for the Veteran's thrombophlebitis with varicose veins, right leg, from January 16, 2009, forward.  In this regard, both the January 2009 and February 2011 letters from Dr. Mandarino document the Veteran's worsening symptomatology which resulted in massive board-like edema with constant pain at rest.  Additionally, the Veteran credibly testified to the ongoing severity of his thrombophlebitis since 2009, resulting in constant pain and monthly flare ups.  

Although the March 2009 VA examination did not note that the Veteran suffered from massive board-like edema with constant pain at rest, the Board finds the evidence regarding the severity of the Veteran's thrombophlebitis with varicose veins, right leg, to be in equipoise.  Moreover, as the Veteran's treating physician, Dr. Mandarino has had the opportunity to observe the Veteran's leg over time, and has repeatedly found it to exhibit massive board-like edema.  Accordingly, the Veteran is entitled to the benefit of the doubt and a rating of 100 percent for thrombophlebitis with varicose veins, right leg, from January 16, 2009 forward, is granted.

B.  Right Knee Strain

The Veteran's right knee strain, which is also diagnosed as chondromalacia, has been rated as 10 percent disabling from November 25, 2007, and as 30 percent disabling from February 1, 2013, under 38 C.F.R. § 4.71a, DC 5260, which pertains to limitation of flexion of the leg.  The Veteran's attorney has explained that the Veteran is satisfied with the 30 percent rating assigned as of February 1, 3013, and that the assignment of a 30 percent rating from November 25, 2007, to January 31, 2013, would satisfy the Veteran's appeal of this claim in full.

DC 5260 sets forth disability ratings of 0 percent (noncompensable) for flexion limited to 60 degrees; 10 percent for flexion limited to 45 degrees; 20 percent for flexion limited to 30 degrees; and a maximum 30 percent for flexion limited to 15 degrees.  Id.

A July 2008 VA examination report reflects that the Veteran complained of knee pain at rest, described as constant and dull.  He denied weakness, stiffness, fatigability.  He also reported the knee does not give out, but will lock approximately once a year.  Upon physical examination, the Veteran's right knee range of motion (ROM) was measured at flexion to 90 degrees, with pain at 80 degrees; and extension to 0 degrees, with no pain upon motion.  His ROM was not additionally limited by pain, fatigue, weakness, or lack of endurance upon repetitive use of the knee.  The Veteran stated he experienced flare ups with temperature changes, standing for more than two hours, walking for more than one hour, lifting an object in excess of 15-20 pounds, and climbing more than one flight of stairs.  The Veteran characterized his flare ups as a 10/10 on the pain scale, occurring two to three times a month and lasting for a few hours.  The flare ups are relieved by ice, rest, and over the counter medication.

X-ray imaging of July 2008 revealed no clear evidence of degenerative changes in the right knee.

A November 2008 MRI report found tears present in the posterior horns of both medial and lateral menisci and minimal chondromalacia patella.

A January 2009 letter from Dr. Mandarino reported the Veteran was currently undergoing treatment for his right knee strain, including cortisone and synvisc injections in addition to nonsteroidal anti-inflammatory drugs.  The Veteran was reported as being able to actively and passively obtain a range of motion of -10 degrees to 90 degrees with pain on motion.  Dr. Mandarino also stated that the Veteran experienced severe ankylosis of the right knee in flexion between 10 degrees and 40 degrees.  

A February 2011 letter from Dr. Mandarino letter stated the Veteran was being treated for his right knee with cortisone or synvisc injections and nonsteroidal anti-inflammatory drugs.  Dr. Mandarino noted the Veteran was markedly limited with regard to standing and walking as a result of his right knee discomfort, and instability, locking, weakness, and giving way were present.  On physical examination, the Veteran was found to experience ankylosis of the right knee in flexion between 10 and 40 degrees.

An October 2011 letter from Dr. Mandarino states that the Veteran had right knee flexion limited to 20 degrees, and extension limited to 10 degrees. 

The Veteran underwent an October 2012 VA knee and lower leg examination.  The Veteran reported intermittent pain present most of the time and experiencing flare ups with weight bearing.  He further reported constantly using a cane and occasionally using a knee brace.  Upon physical examination, the examiner found definite effusion in the right knee, and pain to palpation.  The Veteran's ROM for flexion was to 75 degrees, with pain.  There was no limitation found for the Veteran's ROM for extension and repetitive testing did not result in an additional decrease of ROM for both flexion and extension.  The examiner noted no demonstrable instability.  

A February 2013 disability benefits questionnaire, completed by Dr. Mandarino, noted the Veteran required constant use of a cane and regular use of a knee brace.  Upon physical examination, the Veteran's flexion was limited to 20 degrees, with pain at 10 degrees; and his extension was limited to 5 degrees with pain at 0 degrees.  There was no evidence of recurrent patellar subluxation or lateral instability, dislocation of the semilunar cartilage, or ankylosis.  The Board notes that it was on the basis of this examination report that the RO assigned a 30 percent rating effective February 1, 2013, due to flexion recorded as limited to 20 degrees, with pain beginning at 10 degrees. 

The Board finds that, prior to February 1, 2013, the Veteran's right knee limitation of motion more nearly approximated the criteria of a 30 percent rating under DC 5260.  See 38 C.F.R. § 4.7.  Dr. Mandarino reported essentially the same findings with respect to the Veteran's right knee in 2011 as he did in 2013.  While the July 2008 VA examination noted flexion limited only to 90 degrees, the Veteran characterized his flare ups as a 10/10 on the pain scale, occurring two to three times a month and lasting for a few hours; and a November 2008 MRI found tears present in the posterior horns of both medial and lateral menisci as well as minimal chondromalacia patella.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  Thus, resolving doubt in the Veteran's favor, the Board finds that a 30 percent rating is warranted for the Veteran's right knee disability under DC 5260 from November 25, 2007, to January 31, 2013.

C.  IVDS

The Veteran's back disorder was initially rated under 38 C.F.R. § 4.71a, DC 5237, which addresses lumbosacral or cervical strain.  See July 2001 Rating Decision Codesheet.  His IVDS of the lumbosacral spine has since been rated under 38 C.F.R. § 4.71a, DC 5243.  The Veteran's pertinent disability ratings are as follows: 20 percent disabling from January 19, 2011; 40 percent disabling from February 18, 2011; and 60 percent disabling under DC 5243 from February 1, 2013.  See September 2013 Rating Decision Codesheet.  The Veteran's attorney has explained that the Veteran is satisfied with the 60 percent rating assigned as of February 1, 3013, and that the assignment of a 60 percent rating from January 19, 2011, to January 31, 2013, would satisfy the Veteran's appeal of this claim in full.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes). 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2014).  38 C.F.R. § 4.71a, Note (6).  Under the Formula for Rating IVDS set forth in DC 5243, a 10 percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a, DC 5243.  

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1).

At the February 2011 VA examination, the Veteran reported constant, moderate to severe, low back pain.  The examiner noted the Veteran presented to the examination with a moderate, antalgic, altered gait, and using a cane.  The Veteran additionally reported experiencing incapacitating flare ups every two months, the duration of which lasts approximately one month.  Despite the Veteran's report of incapacitating flare ups, the examiner noted there were no incapacitating episodes in the previous twelve months.  

An October 2011 medical report from Dr. Mandarino diagnosed the Veteran with intervertebral disc disease, and stated that the Veteran experiences monthly incapacitating episodes which last up to three to four weeks.  Additionally, Dr. Mandarino refuted the February 2011 VA examination finding that there have been no incapacitating episodes in the past twelve months, citing to his records and treatment of the Veteran during that time.  

At the February 2017 Board hearing, the Veteran testified to experiencing incapacitating episodes in the 12 months preceding his February 2011 VA examination, in which his treating physician prescribed bed rest.  The Board notes the Veteran is competent to on factual matters of which he has firsthand knowledge, e.g., the treatment received for his IVDS.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board further notes that it finds the Veteran's testimony credible, as it is essentially consistent with the medical evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).

The Board finds that the probative medical and lay evidence establishes that the Veteran has experienced incapacitating episodes having a total duration of six weeks throughout the entire appellate period prior to February 1, 2013.  Accordingly, the competent evidence shows the Veteran's disability meets the criteria for a higher 60 percent rating for IVDS from January 19, 2011, to January 31, 2013.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

D.  TDIU

At the February 2017 hearing and in March 2017 correspondence, the Veteran's attorney stated that if the Veteran is not awarded a 100 percent schedular rating as of January 16, 2009, then he seeks entitlement to a TDIU from January 16, 2009 through April 30, 2011.  

The Board notes that, as a result of this decision, the Veteran is now in receipt of a 100 percent scheduler rating for his thrombophlebitis with varicose veins, right 


leg, effective January 16, 2009.  As such, the issue of entitlement to a TDIU is moot and/or is considered withdrawn.  


ORDER

Entitlement to a disability rating in excess of 20 percent from June 22, 2007 to January 15, 2009, for thrombophlebitis with varicose veins, right leg, is denied.

Entitlement to a 100 percent disability rating from January 16, 2009, forward, for thrombophlebitis with varicose veins, right leg, is granted.

Entitlement to an initial 30 percent disability rating from November 25, 2007 to January 31, 2013, for right knee strain is granted.

Entitlement to an initial 60 percent disability rating for intervertebral disc syndrome from January 19, 2011, to January 31, 2013, is granted. 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities from January 16, 2009 through April 30, 2011, is dismissed.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


